EXHIBIT STATEMENT OF COMBINED REVENUES AND DIRECT OPERATING EXPENSES OF THE OIL AND GAS PROPERTIES PURCHASED AUGUST 17, 2009 BY VANGUARD NATURAL RESOURCES, LLC FROM SEGUNDO NAVARRO DRILLING, LTD REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Segundo Navarro Drilling, Ltd. We have audited the accompanying statement of combined revenues and direct operating expenses of the oil and gas properties purchased August 17, 2009 by Vanguard Natural Resources, LLC from Segundo Navarro Drilling, Ltd. (the Partnership), for the years ended December 31, 2008 and 2007.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. The Partnership is not required to have, nor were we engaged to perform an audit of the Partnership’s internal control over financial reporting of the oil and gas properties purchased by Vanguard Natural Resources, LLC fromthe Partnership.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. The accompanying statement was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in Vanguard Natural Resources, LLC’s Form 8-K/A and is not intended to be a complete financial presentation of the properties described above. In our opinion, the financial statement referred to above presents fairly, in all material respects, the combined revenues and direct operating expenses of the oil and gas properties purchased August 17, 2009 by Vanguard Natural Resources, LLC from the Partnership for the years ended December 31, 2008 and 2007, in conformity with U.S. generally accepted accounting principles. /s/ BKD, LLP September 15, 2009 San Antonio, Texas STATEMENT OF COMBINED REVENUES AND DIRECT OPERATING EXPENSES OF THE OIL AND GAS PROPERTIES PURCHASED AUGUST 17, 2009 BY VANGUARD NATURAL RESOURCES, LLC, FROMSEGUNDO NAVARRO DRILLING, LTD. (in thousands) For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 For the Six Months Ended June 30, 2009 For the Six Months Ended June 30, 2008 (Unaudited) (Unaudited) Revenues $ 27,314 $ 18,403 $ 4,879 $ 15,284 Direct operating expenses (4,797 ) (4,251 ) (2,050 ) (2,660 ) Excess of revenues overdirect operating expenses $ 22,517 $ 14,152 $ 2,829 $ 12,624 The accompanying notes are an integral part of this financial statement. COMBINED REVENUES AND DIRECT OPERATING EXPENSES OF THE OIL AND GAS PROPERTIES
